DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-13) in the reply filed on 04/01/2022 is acknowledged. 
However, upon further consideration after searching, examination and/or search of Claims 1-20 does not present a serious burden. Therefore, the Requirement for Restriction/Election of 02/03/2022 is hereby withdrawn. 

Status of the Claims
Claims 1-20 are pending. 
Claims 1-10 and 12-20 are rejected. 
Claims 11-13 are objected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, in lines 1-2, recites the phrase, “gearingly engaged”, which is unclear because it cannot be determined what the claim requires. For instance, it is unclear if the phrasing requires a gear; or if the phrasing only describes a type of engagement. For the purposes of examination, the phrase is interpreted as: operaby engaged. 
Claim 13 inherits the deficiencies of the parent claim by nature of dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perraut et al. (CA 2505207).
Regarding claim 1, Perraut discloses a track system (figs. 1-2), comprising: a track member (32); an elongate shaft (60) mounted to (fig. 2 shows drive 50, which includes 60) the track member (32); at least one support mechanism (100) mounted to (figs. 3-5) the track member (32), the at least one support mechanism (100) comprising: a housing (82); and an engagement feature (120) having first and second engagement members (124) spaced-apart from one another (fig. 14) to define a receiving area (fig. 14) therebetween, wherein the first and second engagement members (124) are operable between deployed and retracted positions (the scope of the phrase “operable between deployed and retracted positions” includes the “installed” and “uninstalled” positions shown in respective figs. 4 and 5) relative to the housing (82), and further wherein the elongate shaft (60) is received in the receiving area (fig. 14) when the first and second engagement members (124) are in the deployed position (fig. 14).  

    PNG
    media_image1.png
    430
    696
    media_image1.png
    Greyscale

Regarding claim 2, Perraut discloses the track system of claim 1, wherein the at least one support mechanism (100) includes a support bracket (110, 118) operably coupled (the scope of the phrase “operably coupled” includes all elements shown in figs. 1-2) to the housing (82) and the track member (32).  

    PNG
    media_image2.png
    518
    440
    media_image2.png
    Greyscale

Regarding claim 3, Perraut discloses the track system of claim 2, wherein the support bracket (110, 118) includes a rear wall (110) having a receiving aperture disposed therethrough (para. 62; figs. 5 and 14 most clearly show the aperture of 110 where 136 protrudes).  
Regarding claim 4, Perraut discloses the track system of claim 3, wherein the engagement feature (120) includes a stem portion (136) from which the first and second engagement members (124) outwardly extend (fig. 3 shows the claimed arrangement, where each of 124 extend outwardly from cross-member 130).  

    PNG
    media_image3.png
    406
    442
    media_image3.png
    Greyscale

Regarding claim 5, Perraut discloses the track system of claim 4, wherein the at least one support mechanism (100) includes a biasing mechanism (114) operably coupled (figs. 12, 14) between the stem portion (136) and one of the housing (82) and the support bracket, wherein the biasing mechanism (114) biases the first and second engagement members (134) towards the deployed position (by para. 65, 114 is compressed during mounting and therefore as shown in fig. 14, biases 120 into engagement/clamped position).  

    PNG
    media_image4.png
    370
    311
    media_image4.png
    Greyscale

Regarding claim 6, Perraut discloses the track system of claim 5, wherein the stem portion (136) is slideably received through the receiving aperture (i.e., during assembly described by para. 65) between extended and retracted positions (i.e., assembled and disassembled positions).  
Regarding claim 7, Perraut discloses the track system of claim 1, wherein the elongate shaft (60) includes a threaded cylindrical body portion (62).  

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimatsu (DE 19944690).
Regarding claim 1, Yoshimatsu discloses a track system, comprising: a track member (5b); an elongate shaft (8) mounted to (fig. 2) the track member (5b); at least one support mechanism (13) mounted to (fig. 2) the track member (5b), the at least one support mechanism (13) comprising: a housing (5a); and an engagement feature (13c) having first and second engagement members (left and right portions of 13c that are separated by 14) spaced-apart from one another (fig. 2) to define a receiving area (14) therebetween, wherein the first and second engagement members (of 13c) are operable between deployed and retracted positions (the scope of the phrase “operable between deployed and retracted positions” includes the “installed” and “uninstalled” positions shown in respective figs. 3 and 2) relative to the housing (5a), and further wherein the elongate shaft (8) is received in (fig. 3) the receiving area (14) when the first and second engagement members (of 13c) are in the deployed position (fig. 3).  

    PNG
    media_image5.png
    716
    646
    media_image5.png
    Greyscale

Regarding claim 7, Yoshimatsu discloses the track system of claim 1, wherein the elongate shaft (8) includes a threaded cylindrical body portion (fig. 2 shows threaded spindle 8).  
Regarding claim 8, Yoshimatsu discloses the track system of claim 7, wherein the elongate shaft (8) includes upper and lower notches (12) disposed on opposite sides of the threaded cylindrical body portion (fig. 2 shows notch 12 which is considered to have a connected upper and lower portion).  
Regarding claim 9, Yoshimatsu discloses the track system of claim 8, wherein the first and second engagement members (of 13c) are received in the upper and lower notches (fig. 3), respectively, of the elongate shaft (8) when the first and second engagement members (of 13c) are in the deployed position (fig. 3).  

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaumont (US 1,178,752).
Regarding claim 14, Beaumont discloses a support mechanism (figure), comprising: a housing (housing of A1, A2) having an interior portion (i.e., figure shows clamp of B retracted into the interior portion of the housing of B1, B2); an engagement feature (clamp of A) having upper and lower engagement members (the clamp portions of A1 and A2, i.e. the stems and terminal ends of each A1, A2) vertically spaced-apart from one another to define a receiving area therebetween (figure shows threaded rod E received in clamp of A), wherein the engagement feature (clamp of A) is operable between deployed (i.e., figure shows the position of A or C) and retracted positions (i.e., figure shows the position of B) relative to the housing, such that the upper and lower engagement members (clamp portions of A1, A2) extend outwardly from the interior portion of the housing when the engagement feature is in the deployed position (figure shows the claimed position of A), and further wherein the upper and lower engagement members (clamp portions of A1, A2) are at least partially received within the interior portion of the housing when the engagement feature is in the retracted position (i.e., figure shows clamp of B retracted into the interior portion of the housing of B1, B2); a biasing mechanism (by page 1, lines 47-55, either mechanical or hydraulic release and engagement of clamp) operably coupled to the engagement feature and the housing (the scope of the phrase “operably coupled” includes all elements shown in the figure), wherein the biasing mechanism (e.g., mechanical or hydraulic) biases the engagement feature (clamp of A) towards the deployed position (i.e., the clamps remain engaged in the clamped position unless released by cams).  

    PNG
    media_image6.png
    426
    965
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu (DE 19944690), in view of Beaumont (US 1,178,752).
Regarding claim 10, Yoshimatsu discloses the track system of claim 7, including: a carriage assembly (2) operably coupled to the elongate shaft (8) for movement therealong by a coupling assembly (10); but does not disclose wherein the coupling assembly (10) includes a slider bracket having first and second ramp portions disposed on opposite sides thereof, wherein the first and second ramp portions contact and guide the first and second engagement members from the deployed position to the retracted position and from the retracted position to the deployed position as the carriage assembly is driven past the at least one support mechanism along the elongate shaft.
Beaumont teaches an automatic release and engagement of a clamp (of each of A, B, C) effected mechanically in response to a cam by the approaching or departing nut (page 1, lines 47-55); and in the figure, shows deployed positions of the clamps, corresponding to A and C, and a retracted position of a clamp, corresponding to B. Further, Beaumont evidences the benefit of the support clamps are to minimize the distortion of the lead screw (page 1, lines 9-18), while allowing passage of the nut (page 1, lines 19-24).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the movable clamps with release/engagement cams of Beaumont in combination with the general structure of Yoshimatsu, for the expected advantage of minimizing the distortion of the lead screw in a system that allows passage of the nut. 
Regarding claims 17-20, Yoshimatsu discloses a track system, comprising: a track member (5a) having an interior portion and an exterior portion (fig. 2); an elongate shaft (8) mounted within (fig. 3) the interior portion of the track member (5a); at least one support mechanism (13) mounted to the exterior portion (fig. 2 shows 13 is mounted to the exterior of 5a via 22) of the track member (5a), the at least one support mechanism (13) comprising: a housing (5b); and an engagement feature (13c) having first and second engagement members (left and right portions of 13c that are separated by 14) spaced-apart from one another (fig. 2) to define a receiving area (14) therebetween, wherein the first and second engagement members (of 13c) are operable between deployed and retracted positions (the scope of the phrase “operable between deployed and retracted positions” includes the “installed” and “uninstalled” positions shown in respective figs. 3 and 2), and further wherein the elongate shaft (8) is supported in (fig. 3) the receiving area (14) by the first and second engagement members (left and right portions of 13c) when the first and second engagement members (of 13c) are in the deployed position (fig. 3), and further wherein the elongate shaft (8) is spaced-apart from the receiving area when the first and second engagement members are in the retracted position (i.e., the elements are spaced apart when not installed); and a carriage assembly (2) operably coupled to the elongate shaft (8) for movement therealong by a coupling assembly (10), wherein the elongate shaft (8) includes a threaded cylindrical body portion (fig. 2 shows threaded spindle 8); wherein the elongate shaft (8) includes first and second notches (12) disposed on opposite sides of the threaded cylindrical body portion (fig. 2 shows notch 12 which is considered to have a connected upper and lower portion); wherein the first and second engagement members (left and right portions of 13c that are separated by 14) are received in the first and second notches (12), respectively, of the elongate shaft (8) when the first and second engagement (left and right portions of 13c that are separated by 14) members are in the deployed position (fig. 3).
Yoshimatsu does not disclose wherein the coupling assembly (10) includes a slider bracket having at least one ramp portion configured to contact and guide the first and second engagement members from the deployed position to the retracted position as the carriage assembly is driven past the at least one support mechanism along the elongate shaft. 
Beaumont teaches an automatic release and engagement of a clamp (of each of A, B, C) effected mechanically in response to a cam by the approaching or departing nut (page 1, lines 47-55). Further, Beaumont evidences the benefit of the support clamps are to minimize the distortion of the lead screw (page 1, lines 9-18), while allowing passage of the nut (page 1, lines 19-24).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the movable clamps with release/engagement cams of Beaumont in combination with the general structure of Yoshimatsu, for the expected advantage of minimizing the distortion of the lead screw in a system that allows passage of the nut. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2011/0095160), in view of Beaumont (US 1,178,752). 
Regarding claims 14-16, Kimura discloses a support mechanism, comprising: a housing (14) having an interior portion (fig. 2); an engagement feature (40) having upper and lower engagement members (41) vertically spaced-apart from one another to define a receiving area therebetween (para. 48), wherein the engagement feature (40) is operable between deployed (fig. 1 shows installed configuration) and retracted positions (fig. 2 shows uninstalled configuration) relative to the housing (14), such that the upper and lower engagement members (41) extend outwardly from the interior portion (fig. 1) of the housing (14) when the engagement feature (40) is in the deployed position (fig. 1), and further wherein the upper and lower engagement members (41) are at least partially received within the interior portion of the housing when the engagement feature is in the retracted position (the limitation is met by the art insomuch as during some portion of the installation between fig. 2 and fig. 1, the walls 41 will at least partially be received within the interior of 14); a biasing mechanism (42b) operably coupled (para. 49; fig. 4) to the engagement feature (40) and the housing (14), wherein the biasing mechanism (42b) biases the engagement feature (40); wherein the engagement feature (41) includes a stem portion (43) from which the first and second engagement members (41) outwardly extend (fig. 1); a support bracket (42) coupled (via 43, 44) to the housing (14) and covering a rear opening (fig. 2 shows the opening of 14 where 43 is inserted) of the housing (14), wherein the support bracket (42) includes a receiving aperture disposed therethrough (fig. 2 shows opening of 42 where 43 is inserted); wherein the stem portion (43) is slideably received (i.e., the openings are not threaded) through the receiving aperture (hole of 42) of the support bracket (42).

    PNG
    media_image7.png
    613
    475
    media_image7.png
    Greyscale

However, Kimura does not explicitly disclose that the biasing mechanism biases the engagement feature towards the deployed position.  
Beaumont teaches an automatic release and engagement of a clamp (of each of A, B, C) effected mechanically in response to a cam by the approaching or departing nut (page 1, lines 47-55); and in the figure, shows deployed positions of the clamps, corresponding to A and C, and a retracted position of a clamp, corresponding to B. Further, Beaumont evidences the benefit of the support clamps are to minimize the distortion of the lead screw (page 1, lines 9-18), while allowing passage of the nut (page 1, lines 19-24).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the movable clamps with release/engagement cams of Beaumont in combination with the general structure of Kimura, for the expected advantage of minimizing the distortion of the lead screw in a system that allows passage of the nut. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito et al. (US 6,220,642) shows, in at least figs. 1 and 3, a track system, comprising: a track member (1); an elongate shaft (31) mounted to (fig. 3) the track member (1); at least one support mechanism (6) mounted to (fig. 3) the track member (1), the at least one support mechanism (6) comprising: a housing (2); and an engagement feature (both 62) having first (left 62) and second (right 62) engagement members spaced-apart from one another (figs. 1, 3; col. 4, lines 52-59) to define a receiving area (63) therebetween, wherein the first and second engagement members (62) are operable between deployed and retracted positions (the scope of the phrase “operable between deployed and retracted positions” includes the “installed” and “uninstalled” positions shown in respective figs. 2-3 and 1) relative to the housing (2), and further wherein the elongate shaft (31) is received in (fig. 3) the receiving area (63) when the first and second engagement members (62) are in the deployed position (fig. 3); wherein the at least one support mechanism (6) includes a support bracket (39c) operably coupled (the scope of the phrase “operably coupled” includes all elements shown in fig. 1) to the housing (2) and the track member (1); wherein the support bracket (39c) includes a rear wall (top 39c) having a receiving aperture disposed therethrough (fig. 1 shows aperture through top 39c). 

    PNG
    media_image8.png
    524
    731
    media_image8.png
    Greyscale

Koga et al. (US 2009/0243327) shows, in at least fig. 6, a track system, comprising: a track member (21); an elongate shaft (23) mounted to the track member (21); at least one support mechanism (31-33) mounted to the track member (21), the at least one support mechanism (31-33) comprising: a housing (22); and an engagement feature having first and second engagement members spaced-apart from one another to define a receiving area therebetween, wherein the first and second engagement members are operable between deployed and retracted positions (i.e., installed and uninstalled) relative to the housing, and further wherein the elongate shaft (23) is received in the receiving area when the first and second engagement members are in the deployed position (fig. 6 shows the arrangement, where 23 is held on either side). 

    PNG
    media_image9.png
    547
    1462
    media_image9.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658